PER CURIAM.
Sharp Electronics Corporation appeals a judgment awarding damages for injuries suffered by William Romeka caused by defects in a microwave oven manufactured by Sharp. Sharp raises eight points on appeal.
Points one through seven attack discretionary rulings on the admissibility of testimony. We have carefully reviewed the record and conclude that appellant has failed to demonstrate that these rulings constituted an abuse of discretion resulting in harmful error.
The eighth point complains that during final argument counsel for appellees made a number of highly improper and inflammatory statements which were so prejudicial to Sharp that a new trial must be ordered. We agree that some of the statements were improper and should not be condoned, and caution trial counsel to be more attentive to the scope of permissible argument. Likewise, it appears that the trial judge could have been more direct and definitive in his rulings on some of appellant’s objections to the argument. After carefully reviewing the final arguments in their entirety in context with the trial record as a whole, however, we are unable to conclude that counsel’s improper statements so affected the trial and the jury’s verdict as to amount to harmful error and require the case to be tried again.
AFFIRMED.
THOMPSON and ZEHMER, JJ., concur.
BARFIELD, J., dissents with written opinion.